                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


TERI LYNN WILSON,

                           Plaintiff,
                                                          OPINION AND ORDER

             v.                                               19-cv-295-wmc

THE TITLE TEAM LLC,
DITECH FINANCIAL LLC,
JUDICIARY COURTS OF THE
STATE OF WISCONSIN and
ROETHE POPE ROETHE LLP,

                           Defendants.

and UNITED STATES OF AMERICA,

                           Putative Relator Plaintiff.




      Pro se plaintiff Teri Lynn Wilson filed this suit as “Relator for the United States the

plaintiff,” but seeks to challenge foreclosure proceedings on her own property that have

been taking place in Rock County, Wisconsin.             In particular, Wilson claims that

defendants Title Team LLC, Ditech Financial LLC, the State of Wisconsin Judiciary and

Roethe Pope Roethe LLP conspired to simulate a legal process in which they unjustly seized

her real and personal property.

      While Wilson does not explicitly invoke the False Claims Act, it appears that she is

seeking to proceed on such a claim. Indeed, after Magistrate Judge Oppeneer issued an


                                             1
order that failed to list the United States as party, Wilson filed a motion for

reconsideration, asking that the United States be added as a party. (Dkt. #4.) That

motion will be granted, and the court has amended the caption to include the United States

of America as putative plaintiff. Also pending before the court is Wilson’s motions for

leave to proceed in forma pauperis, declaratory judgment and miscellaneous relief (dkt. ##5,

9, 10).

          Since Wilson is seeking to proceed in forma pauperis, the court must screen her

complaint pursuant to 28 U.S.C. § 1915(e)(2), and dismiss any claim. Even reviewing all

of the filings in this matter under the generous pleading afforded pro se litigants, this

complaint must be dismissed for the reasons set forth below.




                                      BACKGROUND

          Wilson claims that defendants Title Team LLC, Ditech Financial LLC, the State of

Wisconsin Judiciary and Roethe Pope Roethe LLP conspired to “simulate” a legal process

in which they unjustly seized her real and personal property. More specifically, Wilson

claims that defendants worked together to falsify documents leading up to a foreclosure

proceeding in state court, Ditech Financial LLC v. Teri L. Wilson, Case No. 2018CV136

(Rock Cty.), available at https://wcca.wicourts.gov (last visited March 9, 2020).      The

publicly available record of that foreclosure proceeding indicates that the Rock County

Circuit Court entered an order confirming the sale of the mortgaged premises and issued a

monetary judgment against Wilson in the amount of $41,790.57 to Ditech Financial LLC.

                                              2
       Wilson claims that the state proceedings are riddled with false statements and

coercion, and she has been “terrorized” by state court officials involved in the process. In

this lawsuit, Wilson requests an order “authenticating her fee-simple title to the land in

dispute,” the return of the value of her security, damages, and that the United States arrest

those responsible for violating her rights.




                                         OPINION

       As an initial matter, Wilson may not proceed on a claim under the False Claims Act.

The False Claims Act allows private citizens, called relators, to bring qui tam suits against

alleged fraudsters on behalf of the United States government. See 31 U.S.C. § 3730(b);

Vermont Agency of Natural Resources v. United States ex rel. Stevens, 529 U.S. 765, 773-74

(2000). The False Claims Act imposes liability against any person who:

       (1) knowingly presents, or causes to be presented, to an officer or employee
       of the United States Government . . . a false or fraudulent claim for payment
       or approval; (2) knowingly makes, uses, or causes to be made or used, a false
       record or statement to get a false or fraudulent claim paid or approved by the
       Government; [or] (3) conspires to defraud the Government by getting a false
       or fraudulent claim allowed or paid.

31 U.S.C. § 3729(a)(1)-(3); see also United States ex re. Gross v. AIDS Research Alliance-

Chicago, 415 F.3d 601, 604 (7th Cir. 2005).

       The protections of False Claims Act do not bear any relationship to Wilson’s vague,

personal grievances as alleged in her complaint, all of which relate to her own financing

agreements and foreclosure proceedings against her as an individual. Moreover, there is no


                                              3
indication that federal funding or programs were involved, even tangentially, in the

foreclosure proceedings she seeks to challenge. Finally, her allegations do not support a

reasonable inference that any of the defendants made a false statement to the federal

government related to Wilson’s mortgage or debt.

         Even ignoring these obvious flaws in Wilson’s attempt to invoke the False Claims

Act claim, her claims are a non-starter by virtue of her pro se status alone, since a relator

must either be licensed as a lawyer or represented by a lawyer to maintain a suit on behalf

of the government. Georgakis v. Illinois State University, 722 F.3d 1075, 1077 (7th Cir.

2013).     Wilson does not represent that she is licensed to practice law, nor that the

government intends to intervene. Accordingly, even assuming that Wilson had alleged

facts implicating the False Claims Act, she would not be able to maintain this suit as a qui

tam action.

         Wilson has not otherwise outlined any claim over which this court may exercise

jurisdiction. On the contrary, to the extent that Wilson alleges injury arising out of a state

court order entered against her, review of her allegations is severely constrained by the

Rooker-Feldman doctrine,1 which bars a party “complaining of an injury caused by [a] state-

court judgment” from seeking redress in a lower federal court. See Exxon Mobil Corp. v.

Saudi Indus. Corp., 544 U.S. 280, 291-92 (2005). Moreover, a litigant may not avoid the

Rooker-Feldman doctrine simply by casting a complaint in the form of a civil rights action,



1See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); District of Columbia Ct. of App. v.
Feldman, 460 U.S. 462, 486 (1983).

                                                4
as Wilson appears to be attempting to do here. See Ritter v. Ross, 992 F.2d 750, 753 (7th

Cir. 1993). Instead, litigants who feel that a state court proceeding has violated their

federal constitutional rights must appeal that judgment through the state court system,

and then as appropriate to the United States Supreme Court. See Young v. Murphy, 90 F.3d

1225, 1230 (7th Cir. 1990). There is no opportunity for a “reset” or “do over” at the

federal district court level. Id. Accordingly, Wilson’s complaint must be dismissed for

failure to state a claim upon which relief can be granted.




                                          ORDER

       IT IS ORDERED that:

           1. Teri Lynn Wilson’s motion for reconsideration (dkt. ##4, 8) is GRANTED.

           2. Wilson’s request for leave to proceed (dkt. #5) is DENIED and the

              complaint is DISMISSED for failure to state a claim upon which relief can

              be granted.

           3. Wilson’s motions for declaratory judgment and miscellaneous relief (dkt.

              ##9, 10) are DENIED.

           Entered this 20th day of March, 2020.

                                          BY THE COURT:

                                          /s/
                                          ______________________________
                                          WILLIAM M. CONLEY
                                          District Judge


                                             5
